Affirmed and Opinion Filed October 21, 2014




                                                                     In The
                                                          Court of Appeals
                                                   Fifth District of Texas at Dallas
                                                               No. 05-13-01563-CR
                                                               No. 05-13-01564-CR
                                                               No. 05-13-01565-CR
                                                               No. 05-13-01566-CR

                                                     TRACY REBECCA SIVERT, Appellant

                                                                       V.

                                                          THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                      Dallas County, Texas
         Trial Court Cause Nos. F12-57787-M, F12-61367-M, F12-61732-CR, F12-61733-M

                                                           MEMORANDUM OPINION
                                              Before Justices FitzGerald, Fillmore, and Stoddart
                                                       Opinion by Justice FitzGerald

              Tracy Rebecca Sivert waived a jury and pleaded guilty to one offense of abandoning a

child with intent to return and three offenses of aggravated sexual assault of a child younger than

fourteen years.1 The trial court assessed punishment at two years’ confinement in a state jail on

the abandoning child conviction and thirty years’ imprisonment on each aggravated sexual

assault of a child conviction. On appeal, appellant’s attorney filed a brief in which he concludes


                                                            
1
  See TEX. PENAL CODE ANN. §§ 22.021(a)(1)(B), 22.041(b), (d)(1) (West 2011 & Supp. 2014). 
the appeals are wholly frivolous and without merit. The brief meets the requirements of Anders

v. California.2 The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance.3 Counsel delivered a copy of the brief to appellant.

We advised appellant of her right to file a pro se response, but she did not file a pro se response.4

              We have reviewed the record and counsel’s brief.5 We agree the appeals are frivolous

and without merit. We find nothing in the record that might arguably support the appeals.

              We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47
131563F.U05
                                                                                /Kerry P. FitzGerald/
                                                                                KERRY P. FITZGERALD
                                                                                JUSTICE
 
 
 




                                                            
2
     386 U.S. 738 (1967) 
3
     See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). 
4
     See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases). 
5
     See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). 

                                                                         ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


TRACY REBECCA SIVERT, Appellant                    Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01563-CR       V.                        F12-057787-M.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 21, 2014




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


TRACY REBECCA SIVERT, Appellant                    Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01564-CR       V.                        F12-61367-M.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 21, 2014

 




                                            ‐4‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


TRACY REBECCA SIVERT, Appellant                    Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01565-CR       V.                        F12-61732-M.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 21, 2014




                                            ‐5‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


TRACY REBECCA SIVERT, Appellant                    Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01566-CR       V.                        F12-61733-M.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 21, 2014



 




                                            ‐6‐